ORDER
Considering the Joint Petition for Interim Suspension Filed By Respondent and the Office of Disciplinary Counsel:
IT IS ORDERED that respondent, Jason Rochon, attorney at law, be suspended from the practice of law in the State of *1273Louisiana on an interim basis by consent, pursuant to Supreme Court Rule XIX, § 19.3. Said interim suspension will remain in effect pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX.
/a/ Walter F. Marcus, Jr. Justice, Supreme Court of Louisiana
JOHNSON, J., not on panel. Rule IV, Part II, § 3.